Citation Nr: 0414860	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-01 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama



THE ISSUE

Entitlement to an effective date earlier than May 19, 1999 
for the grant of service connection for retinitis pigmentosa.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from May 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 RO rating decision which 
established service connection for retinitis pigmentosa, 
effective from May 19,1999.  


FINDINGS OF FACT

1.  The veteran did not appeal a July 1989 RO rating decision 
which found that new and material evidence had not been 
submitted to reopen the claim for service connection for 
retinitis pigmentosa.

2.  An application to reopen the claim for service connection 
for retinitis pigmentosa was received by the RO on May 19, 
1999, and the RO thereafter granted service connection for 
retinitis pigmentosa effective from that date.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 19, 1999 
for service connection for retinitis pigmentosa have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Received from the veteran in September 1979 was an 
Application for Compensation or Pension.  He claimed he was 
unable to work due to his retinitis pigmentosa.  Along with 
his claim he submitted an August 1979 letter from a private 
physician, J. David Davidson, M.D., who reported that the 
veteran was legally blind due to retinitis pigmentosa.

By September 1979 rating decision, the RO granted non-
service-connected pension benefits based on the veteran's 
retinitis pigmentosa which was found to preclude 
substantially gainful employment.

Received from the veteran in November 1980 was his claim for 
service connection for retinitis pigmentosa.  

By January 1981 rating decision, the RO denied service 
connection for retinitis pigmentosa.  The RO found that there 
was no evidence to show that the veteran's retinitis 
pigmentosa had its onset in service.  The RO also found that 
retinitis pigmentosa is a hereditary or development 
disability for which service connection could not be granted.  
The veteran filed a timely appeal.

In March 1982, the Board denied service connection for 
retinitis pigmentosa, essentially finding that there was no 
evidence of any eye disability, including retinitis 
pigmentosa, until many years after the veteran's separation 
from service.

In response to letters received from the veteran, by letters 
dated in June and July 1982, the Board advised the veteran 
that Board decisions are final and cannot be further 
appealed.  The veteran was advised that he could request that 
the Board reconsider its decision.  The veteran was also 
advised that when a claim was disallowed by the Board, it 
could only be reopened if there was new and material 
evidence.  

Received from the veteran in February 1983 was a letter from 
a private physician, Michael W. McIntyre, M.D., in which it 
was noted that the veteran had retinitis pigmentosa in both 
eyes.

In a March 1983 letter, the RO advised the veteran that the 
February 1983 letter from his private physician pertained to 
a recent examination and was not sufficient to reopen his 
claim for service connection for an eye disability.

On VA examination report in April 1983, the diagnoses 
included retinitis pigmentosa.

By May 1983 rating decision, the RO granted entitlement to 
special monthly pension based on the need for regular aid and 
attendance due to the veteran's retinitis pigmentosa.

Received from the veteran's representative in June 1989 was a 
VA Form 21-4138 (Statement in Support of Claim) in which the 
veteran's representative, on his behalf, claimed service 
connection for retinitis pigmentosa.  The veteran's 
representative cited a recent General Counsel opinion which 
the veteran felt supported his claim.  The veteran also 
claimed that retinitis pigmentosa was diagnosed while he was 
on active duty.

In a July 1989 letter, the RO advised the veteran that in 
order to reopen his claim for service connection for 
retinitis pigmentosa he must furnish new and material 
evidence showing the disability was incurred or aggravated by 
service.

By July 1989 rating decision, the RO found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for retinitis pigmentosa.  

In a July 1989 letter the RO advised the veteran of the July 
1989 rating decision as well as his appellate rights thereto.  
The letter was sent to a Chicago, Illinois address (which was 
actually the address for the veteran's representative).  
After the letter was returned to the RO, in August 1989 the 
RO added a notation to the file copy letter indicating that 
the letter was resent to the address of record for the 
veteran in Alabama.  

Received from the veteran's representative on May 19, 1999 
was a Statement in Support of Claim (VA Form 21-4138) in 
which the veteran's representative requested that the 
veteran's claim for service connection for retinitis 
pigmentosa be reopened.  Included was a March 1999 letter in 
which Michael W. McIntyre, M.D. noted that the veteran was 
seen in his office in June 1979 and at that time his visual 
fields were reduced to 10 percent in both eyes.  Dr. McIntyre 
opined that based on the veteran's eye condition in June 1979 
that the veteran's retinitis pigmentosa "probably began" 
when he was around the age of 20 or 25.

By July 1999 rating decision the RO found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for retinitis pigmentosa.  
The veteran timely appealed the rating decision.

By February 2001 decision, the Board found that new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for retinitis pigmentosa.  
After reopening the claim, the Board remanded the issue of 
entitlement to service connection for retinitis pigmentosa to 
the RO for additional development.

On a VA examination report in March 2001, the physician 
opined that the veteran's retinitis pigmentosa was in the 
incipient stages before the veteran's service began, followed 
by the usual pattern with retinitis pigmentosa of worsening 
with age and time until he became legally blind in 
approximately 1979.

In a May 2001 supplemental statement of the case, the RO 
denied service connection for retinitis pigmentosa.  

In an October 2001 opinion by a VA physician, Board certified 
in ophthalmology, the physician concluded that the veteran's 
retinitis pigmentosa existed on entrance into service but 
because of the natural history of the disease had not 
progressed to the point where significant symptoms of visual 
disturbances were apparent to the veteran.  The VA physician 
opined that the veteran's disease became symptomatic during 
service, as documented by the lay statement concerning night 
blindness and photophobia.  The VA physician further opined 
that it was as likely as not that the veteran's eye disease 
first became apparent to him during service, but was not 
significant enough to him to request a specialist's services 
during that time.

In a November 2001 supplemental statement of the case, the RO 
continued to deny service connection for retinitis 
pigmentosa.  

In March 2002, the Board undertook additional development 
regarding the claim for service connection for retinitis 
pigmentosa.

In an August 2002 opinion, a VA physician opined that it was 
as likely as not that the onset of the veteran's retinitis 
pigmentosa occurred during service.

By September 2002 decision, the Board granted service 
connection for retinitis pigmentosa.

Based on the Board's decision, by October 2002 rating 
decision, the RO granted service connection for retinitis 
pigmentosa and assigned a 100 percent rating effective from 
May 19,1999.

Received from the veteran in October 2002 was a notice of 
disagreement in which he claimed that the effective date of 
his appeal should go back to 1989 and not 1999.  He submitted 
copies of documents that were already in the claims file, but 
added his own annotations to the documents.  He also 
submitted a copy of a substantive appeal (VA Form 1-9 ), 
dated in November 1989, in which he indicated he had 
retinitis pigmentosa during service because it was 
hereditary.  He claimed he had full duty at night which 
strained his eyes and that being in the bright sun made his 
vision worse in service.

In an October 2002 letter, the RO acknowledged the veteran 
had furnished a copy of a VA Form 1-9 dated in November 1989 
on which he disagreed with a decision denying service 
connection for retinitis pigmentosa.  The RO noted that a 
thorough review of the claim file failed to locate the 
original document.  The RO requested that the veteran send 
any other documents or evidence he had which would indicated 
he submitted the VA Form 1-9 to VA.

Received from the veteran in October 2002, were additional 
documents in which he reiterated his contentions that the 
effective date for the grant of service connection for 
retinitis pigmentosa should be 1989.  He essentially claimed 
that the evidence used by the Board to reopen the claim in 
February 2001 was present in 1989 and should have been used 
by the RO as new and material evidence to reopen the claim.

Received from the veteran in November 2002, was the original 
VA Form 1-9 dated in November 1989 (of which he had submitted 
a copy in October 2002).  The only date stamp on this 
document is a certification from a probate judge dated in 
November 2002 and a handwritten notation from the RO 
indicating that the document was received in November 2002.

In a report of contact log dated from November to December 
2002, the RO noted that it had contacted the veteran's 
representative and learned that the representative had 
nothing in their file for the veteran dated in November 1989.  
The veteran contended that when he received a copy of his 
claims file, as he had requested, included with the file were 
a number of forms which were original copies (including the 
November 1989 VA Form 1-9) as well as copies of another 
veteran's records.  

Received from the veteran in December 2002, were additional 
documents in support of his claim for an earlier effective 
date.  He claimed that he was at least entitled to an 
effective date in 1998 pursuant to 38 C.F.R. § 3.114.  He 
also included an excerpt (the last page) from a December 2002 
Board decision for another veteran, which he claims permitted 
a non-date-stamped appeal from the veteran's representative 
to be accepted.

Received from the veteran in January 2003, was a VA Form 9 
along with numerous attachments.  He claimed that the 
effective date should go back to 1988 (one year prior to 1989 
and pursuant to 38 C.F.R. § 3.114).  He claimed that he 
submitted a VA Form 1-9 in November 1989, in response to the 
RO's July 1989 rating decision.  He claimed that when the RO 
sent him a copy of his claims file in 2002, included with the 
copies was the original copy of the VA Form 9 dated in 
November 1989.  The veteran acknowledged that there was no 
date stamp on the VA Form 1-9.  He claimed he told the RO 
that the VA Form 1-9 was yellowed, and that the RO said it 
was probably the original.  The veteran further reported he 
sent the November 1989 original VA Form 1-9 back to the RO, 
which in turn counted the document as an untimely appeal.  
The veteran claimed that among the copies of documents from 
his claims file that he received, several others were not 
date-stamped.  He claimed he also received copies of 
documents from another veteran's claims file.  The veteran 
finally claimed he never received the July 1989 letter from 
the RO advising him of the July 1989 rating decision as well 
as his appellate rights thereto.  He noted that the computer-
generated letter was initially sent to the Blinded Veterans 
Association in Chicago.  He claimed that although there is a 
notation saying the November 1989 letter was resent to his 
address, he never received that letter.  The Board notes that 
the attachments sent with the January 2003 VA Form 9 are 
copies previously associated with the claims file, along with 
the veteran's handwritten annotations.

Received from the veteran were four manila folders with 
correspondence from the veteran dated in July 2003.  Also 
included with the folders were duplicate copies of documents 
from the veteran's claims folder, along with his annotations, 
as well as correspondence the veteran sent to his 
representative.  The veteran reiterated his arguments 
regarding his claim for an earlier effective date.  The 
veteran also contends that when he received a copy of his 
claims file in 2002, included were several original copies of 
documents, including the November 1989 VA Form 1-9.  As 
further examples, he claimed he received the originals of 
letters from the RO to the veteran dated in January 1981 and 
July 1999.

Received from the veteran's wife in February 2004, was 
correspondence in which she claimed that the copy of the 
envelope dated in 1990 from the Blinded Veterans Association 
to veteran was proof that the veteran had written to the 
Blinded Veterans Association in Atlanta, Georgia and they 
asked the RO about the veteran's appeal.  The veteran's wife 
claimed that whoever put the envelope in their file took out 
the letter that was in the envelope.  

Received in February 2004 from the veteran, was a manila 
folder containing duplicate copies of documents (already 
associated with the claims file) with the veteran's 
annotations.  

Received from the veteran in April 2004, was a manila folder 
with correspondence reiterating his claim for an earlier 
effective date as well as additional copies of documents 
(already associated with the claims file) with the veteran's 
annotations, an excerpt from a Board's decision for another 
veteran, copies of laws and regulations.  He claimed that he 
sent in copies of documents from his claims file showing that 
the RO did not date stamp everything in 1989.  He also 
claimed that the liberalizing laws (pertaining to retinitis 
pigmentosa) were in effect in March 1989, but the RO did not 
apply those laws to his claim submitted in July 1989.  

Analysis

The law provides that the effective date for service 
connection, based on a reopened claim supported by new and 
material evidence, is the date of VA receipt of the reopened 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated during service.  38 U.S.C.A. §1110; 38 C.F.R. § 
3.303.

The veteran believes that service connection for retinitis 
pigmentosa should be established effective in 1988.  In 
support of his claim he contends that his July 1989 request 
to reopen the claim for service connection for retinitis 
pigmentosa should be considered to have remained pending 
since he did not receive the letter from the RO advising him 
of its denial.  He has claimed, alternatively, that he did 
appeal the July 1989 RO denial of his claim, by submitting a 
VA Form 1-9 in November 1989.  He claims this appeal was 
received by the RO in 1989, but was not date stamped by the 
RO.  He has also claimed that he is at least entitled to an 
effective date in 1998 pursuant to 38 C.F.R. § 3.114.

With regard to the veteran's claim that he submitted a VA 
Form 1-9 in November 1989, appealing the RO's July 1989 
rating decision, the Board notes that the evidence does not 
show a VA Form 1-9 was received in 1989, or within one year 
after the July 1989 rating decision.  Although the veteran 
contends that he received the original copy of the VA Form 1-
9 from the RO in 2002, along with copies of all of the 
documents in his claims file, and he has re-submitted this 
"original" copy of the VA Form 1-9 dated in November 1989, 
there is no date stamp from the RO reflecting its receipt in 
1989, nor is there any other objective evidence indicating 
that the RO received such document contemporaneous with the 
1989 rating decision.  

The veteran has alternatively argued he did not receive the 
July 1989 letter from the RO, notifying him of the July 1989 
denial and his appellate rights thereto.  The Board concludes 
that the presumption of regularity that attends the 
administrative functions of the Government is applicable and 
that it is presumed that the July 1989 notification letter 
was properly mailed by the RO and properly delivered by the 
Postal Service.  The Court has defined a presumption of 
regularity to the effect that "[t]he presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)); see also Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (applying the presumption of 
regularity to RO procedures).  In the absence of clear 
evidence to the contrary, it is presumed that VA properly 
notified the veteran of the July 1989 rating decision with 
the July 1989 letter, which was remailed to the veteran's 
proper address in August 1989, and that the veteran received 
the letter.  There is no competent evidence that the mail was 
not properly sent and the file does not contain any returned 
mail relating to the re-sent July 1989 notice letter.  In 
Mindenhall, 7 Vet. App. 271 at 274, the Court indicated that 
the veteran's statement that he did not receive notice of a 
rating decision, standing alone, was not the type of clear 
evidence to the contrary sufficient to rebut the presumption 
that notice mailed by VA was regularly received.  

The Board also notes that the veteran is making two mutually 
exclusive arguments.  On the one hand, the veteran claims he 
did not receive the July 1989 letter notifying him of the 
RO's July 1989 rating decision; on the other hand the veteran 
claims he submitted an appeal (VA Form 1-9) in November 1989, 
in response to the RO's denial of service connection in July 
1989.   

In support of his claim that in 2001, he received the 
original November 1989 VA Form 1-9 (without a date stamp) 
along with copies of other documents from his claims file, 
the veteran contends he received other "original" 
documents, copies of documents from another veteran's claims 
file, and copies of other documents from his claims file that 
were not date stamped by the RO.  The Board notes that with 
regard to two of the documents that the veteran contends were 
original documents sent to him, (letters dated in January 
1981 and July 1999); copies of these documents are in fact 
contained in the claims file.  While the veteran may have 
received an "original" copy, the RO did retain copies of 
these documents for the claims file.  Moreover, the Board 
notes that although the veteran has submitted copies of 
documents from his claims folder that he claims were not date 
stamped, the Board, as an example, examined a VA Form 21-8416 
submitted by the veteran in March 1990.  Although the 
veteran's front copy of the document does not show a date 
stamp, in the claims folder the original VA Form 21-8416 does 
have a date stamp on the back.  The Board cites these 
examples to further support the presumption of regularity of 
the RO as to its duties to retain in the claims file 
documents submitted by the veteran and date stamp those it 
receives.  

The veteran has also claimed that the evidence used by the 
Board to reopen the claim in February 2001 was present in 
1989 and should have been used by the RO as new and material 
evidence to reopen the claim.  In this regard, the Board 
notes that in February 2001, the Board reopened the claim for 
service connection for retinitis pigmentosa based on a 
physician's statement dated in March 1999 and which opined 
that the veteran's retinitis pigmentosa "probably began . . 
. about the age of 20 or 25".  Thus, it is clear that this 
evidence was not of record in 1989.

The veteran has additionally submitted an excerpt (the last 
page) from a December 2002 Board decision for another 
veteran, which he claims permitted a non-date-stamped appeal 
from the veteran's representative to be accepted.  The 
veteran and his representative essentially claim that this 
should be used as precedent for finding that his November 
1989 VA Form 1-9 was received by the RO in November 1989.  
The Board notes that every case before the Board is decided 
based on the specific facts of the case, and Board decisions 
may not be cited as precedent.

In any event, here, the effective dated assigned by the RO, 
May 19, 1999, is the date of VA receipt of the application to 
reopen the claim with new and material evidence.  This is the 
later of the date as between the date entitlement arose and 
the date of receipt of the reopened claim.  Thus, there is no 
basis for assigning an effective date in this case any 
earlier than was assigned by the RO.  

Finally the veteran contends that he is at least entitled to 
an effective date in 1998, pursuant to 38 C.F.R. § 3.114, 
which pertains to liberalizing legislation.  The liberalizing 
legislation involves the promulgation of Op. G.C. 1-85 (re-
issued as VAOPGCPREC 82-90) which provided that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if these 
conditions were incurred in or aggravated during service 
within the meaning of VA law and regulations; Op. G.C. 8-88 
(reissued as VAOPGCPREC 67-90) which recognized certain forms 
of hereditary diseases to be eligible for service connection 
on the basis of aggravation; VAOPGCPREC 82-90, which provides 
guidance as to which congenital and developmental disorders 
may be service connected and which ones may not; or the 1986 
revision to VBA Manual M21-1.

However, the Board points out that the aforementioned 
opinions and manual provisions do not constitute liberalizing 
law.  See VAOPGCPREC 11-99 (September 2, 1999).  In 1981, 
there was no absolute bar to service connection for retinitis 
pigmentosa.  This is evidenced by the March 1981 rating 
decision and the March 1982 Board decision, which 
contemplated service connection on an aggravation basis.  The 
above- referenced general counsel opinions and manual 
provisions merely clarified the policies with regard to 
congenital and hereditary diseases or defects.  VAOPGCPREC 
11-99. Although the provisions are now clearer and more 
specific than the manual provisions in existence before, they 
cannot be viewed as creating any new basis of entitlement to 
benefits.  Given the foregoing, in this case 38 U.S.C.A. § 
5110(g), 38 C.F.R. § 3.400(p), and 38 C.F.R. § 3.114(a) do 
not govern the assignment of the effective date of the 
veteran's award.  


Veterans Claims Assistance Act of 2000 (VCAA)

In reaching this decision, the Board has also considered the 
requirements of the VCAA.  The VCAA was signed into law in 
November 2000, and its principle provisions are found at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. § 3.159.  It 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  

In Pelegrini v.  Principi, 17 Vet. App. 412 (2004), the 
United States Court of Appeals for Veterans Claims held that 
VCAA notice is to be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claim 
at issue, and that the notice must inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; inform the claimant about the 
information and evidence that VA will seek to provide; inform 
the claimant about the information and evidence the claimant 
is expected to provide; and request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertinent to 
your claim(s)."  

In this case, regarding the timing of the VCAA notice, it 
must be observed that the veteran did not receive any 
meaningful information regarding the VCAA prior to the 
October 2002 rating action that is the subject of this 
appeal.  Technically speaking, that would be inconsistent 
with the Court's holding in Pelegrini.  That rating action, 
however, is not without a context.  It was the consequence of 
the Board's September 2002 decision that awarded service 
connection for the underlying disability here, retinitis 
pigmentosa.  That Board decision imposed certain actions on 
the part of the AOJ, among which was the establishment of a 
date from which the compensation paid for the disability at 
issue should be paid.  In a very real sense, therefore, the 
determination of the effective date for the award of service 
connection, may be considered to be a component of the appeal 
of the July 1999 decision that denied the veteran's attempt 
to establish service connection.  Obviously, that 1999 
decision was long before the VCAA became law, and it would 
not have been possible to provide notice consistent with the 
VCAA prior to that 1999 decision.  

Because the initial AOJ decision was made prior to the date 
the VCAA was enacted, VA believes that the requirement as set 
out in Pelegrini to provide a VCAA notice before the initial 
unfavorable AOJ decision is incorrect under these 
circumstances, and is pursuing further judicial review on the 
matter.  However, even assuming it is correct, the Board 
considers any defect in this regard was harmless error.  

The record shows that in an October 2002 letter from the RO 
to the veteran, he was asked to submit all relevant evidence 
he had in his possession regarding the effective date claim.  
The record also shows that the December 2002 statement of the 
case set out the legal criteria by which effective dates for 
service connection are established, and that document 
included the content of the regulatory provisions that 
implemented the VCAA.  Thus, within three months of the 
decision which established the effective date for the award 
of the benefit at issue, the veteran was advised of the 
criteria by which effective dates are awarded, and therefore 
the information and evidence necessary to substantiate the 
claim; the material VA would seek to provide; and that which 
he was expected to provide.  He was also asked to provide 
everything he had pertaining to the matter.  Moreover, after 
this information was provided, and additional information 
received from the veteran, the matter was considered again, 
and supplemental statements of the case issued prior to the 
transfer and certification of the case to the Board.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  This has been accomplished in this 
case, and the fact that the veteran's primary argument has 
centered around the interpretation of evidence that could be 
construed as showing an open claim or appeal pending since 
before 1999, demonstrates he is fully aware of the 
information and evidence which would be necessary to 
substantiate his claim.  Under these circumstances, 
notwithstanding the timing of the notice provided to the 
veteran in this case, the Board believes he has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not prejudice the 
veteran.  

With respect to the duty to assist, it appears that all known 
and available records relevant to the issue here on appeal 
have been obtained and are associated with the veteran's 
claims file.   Furthermore, the veteran was given the 
opportunity to testify before an RO hearing officer and/or 
the Board, but declined to do so.  He has, however, actively 
participated in the development of his claim.  Thus, the 
Board finds that VA has done everything possible to notify 
and to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  



ORDER

An effective date earlier than May 19, 1999 for service 
connection for retinitis pigmentosa is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



